Case 18-03278   Doc 36   Filed 10/09/19 Entered 10/09/19 10:06:52   Desc Main
                           Document     Page 1 of 4
Case 18-03278   Doc 36   Filed 10/09/19 Entered 10/09/19 10:06:52   Desc Main
                           Document     Page 2 of 4
Case 18-03278   Doc 36   Filed 10/09/19 Entered 10/09/19 10:06:52   Desc Main
                           Document     Page 3 of 4
Case 18-03278   Doc 36   Filed 10/09/19 Entered 10/09/19 10:06:52   Desc Main
                           Document     Page 4 of 4
